Petition for Writ of Writ of Habeas Corpus Dismissed and
       Memorandum Opinion filed October 16, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                    NO. 14-12-00844-CR
                                    NO. 14-12-00845-CR
                                    NO. 14-12-00846-CR


                     IN RE ROBERT RANDALL LONG, Relator

                             ORIGINAL PROCEEDING
                            WRIT OF HABEAS CORPUS
                                177th District Court
                               Harris County, Texas
                Trial Court Cause Nos. 1216882, 1235282, and 1273161

                         MEMORANDUM OPINION

       On September 14, 2012, relator, Robert Randall Long, filed a petition for writ of
habeas corpus. See Tex. Gov’t Code Ann. § 22.221(d); Tex. R. App. P. 52.

       We are unable to consider relator’s petition for writ of habeas corpus because our
authority to entertain petitions for writ of habeas corpus extends solely to civil cases. See
Tex. Gov’t Code Ann. § 22.221(d). Therefore, we dismiss relator’s petition for lack of
jurisdiction.

                                        PER CURIAM



Panel Consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2